Exhibit 10.4

 

LOGO [g269971exd.jpg]

October 31, 2016

Dear Ms. Jorn:

This letter (the “Agreement”) will confirm our offer to you of employment with
pSivida Corp. (the “Company”), under the terms and conditions that follow.

1. Position and Duties.

(a) You will commence employment on November 2, 2016, or such other date as the
Company and you may agree, (the “Start Date”) on a full-time basis, as its EVP,
Corporate and Commercial Development, reporting to the Chief Executive Officer
of the Company. During your employment, you may be asked from time to time to
serve as a director or officer of one or more of the Company’s subsidiaries, in
each case, without further compensation. If your employment with the Company
terminates for any reason, then concurrently with such termination, you will be
deemed to have resigned from any director, officer, trustee, or other positions
you may hold with the Company, the Company’s subsidiaries, or any of their
respective related committees, trusts, or other similar entities, in each case
unless otherwise agreed in writing by the Company and you.

(b) You agree to perform the duties of your position and such other duties as
may reasonably be assigned to you consistent therewith from time to time. You
also agree that, while employed by the Company, you will devote your full
business time and your best efforts, business judgment, skill and knowledge
exclusively to the advancement of the business interests of the Company and its
subsidiaries and to the discharge of your duties and responsibilities for them.

You agree that, while employed by the Company, you will comply with all Company
policies, practices and procedures and all codes of ethics or business conduct
applicable to your position, as in effect from time to time.

2. Compensation and Benefits. During your employment, as compensation for all
services performed by you for the Company and its subsidiaries and subject to
your full performance of your obligations hereunder, the Company will provide
you the following pay and benefits:

(a) Base Salary. The Company will pay you a base salary at the rate of $380,000
per year, payable in accordance with the regular payroll practices of the
Company (as may be adjusted, from time to time, the “Base Salary”).



--------------------------------------------------------------------------------

(b) Bonus Compensation. For each fiscal year completed during your employment
under this Agreement, you will be eligible to earn an annual cash bonus. Your
target bonus will be 40.0% of the Base Salary (the “Target Bonus”), with the
actual amount of any such bonus being determined by the Board of Directors of
the Company (the “Board”) in its discretion, based on your performance and that
of the Company against goals established by the Board. Except as otherwise
expressly provided in Section 5 hereof, you must be employed through the date a
bonus is paid in order to be eligible for the bonus.

(c) Participation in Employee Benefit Plans. You will be entitled to participate
in all employee benefit plans from time to time in effect for employees of the
Company generally, except to the extent such plans are duplicative of benefits
otherwise provided you under this Agreement (e.g., a severance pay plan). Your
participation will be subject to the terms of the applicable plan documents and
generally applicable Company policies, as the same may be in effect from time to
time, and any other restrictions or limitations imposed by law.

(d) Vacations. You will be entitled to earn four (4) weeks of vacation per year,
in addition to holidays observed by the Company. Vacation may be taken at such
times and intervals as you shall determine, subject to the business needs of the
Company. Vacation shall otherwise be subject to the policies of the Company, as
in effect from time to time.

(e) Business Expenses. The Company will pay or reimburse you for all reasonable
business expenses incurred or paid by you in the performance of your duties and
responsibilities for the Company, subject to any maximum annual limit and other
restrictions on such expenses set by the Company and to such reasonable
substantiation and documentation as may be specified from time to time. Your
right to payment or reimbursement for business expenses hereunder shall be
subject to the following additional rules: (i) the amount of expenses eligible
for payment or reimbursement during any calendar year shall not affect the
expenses eligible for payment or reimbursement in any other calendar year, (ii)
payment or reimbursement shall be made not later than December 31 of the
calendar year following the calendar year in which the expense or payment was
incurred, and (iii) the right to payment or reimbursement is not subject to
liquidation or exchange for any other benefit.

3. Confidential Information and Restricted Activities.

(a) Confidential Information. During the course of your employment with the
Company, you will learn of Confidential Information, as defined below, and you
may develop Confidential Information on behalf of the Company and its
subsidiaries. You agree that you will not use or disclose to any Person (except
as required by applicable law or for the proper performance of your regular
duties and responsibilities for the Company) any Confidential Information
obtained by you incident to your employment or any other association with the
Company or any of its subsidiaries. You agree that this restriction shall
continue to apply after your employment terminates, regardless of the reason for
such termination. Nothing in this Agreement limits, restricts or in any other
way affects your communicating with any governmental agency or entity, or
communicating with any official or staff person of a governmental agency or
entity, concerning matters relevant to the governmental agency or entity. You
cannot be held criminally or civilly liable under any federal or state trade
secret law for

 

- 2 -



--------------------------------------------------------------------------------

disclosing a trade secret (i) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney, solely
for the purpose of reporting or investigating a suspected violation of law, or
(ii) in a complaint or other document filed under seal in a lawsuit or other
proceeding. Notwithstanding this immunity from liability, you may be held liable
if you unlawfully access trade secrets by unauthorized means.

(b) Protection of Documents. All documents, records and files, in any media of
whatever kind and description, relating to the business, present or otherwise,
of the Company or any of its subsidiaries, and any copies, in whole or in part,
thereof, other than your rolodex (or electronic equivalent), which we agree is
your property, (the “Documents”), whether or not prepared by you, shall be the
sole and exclusive property of the Company. You agree to safeguard all Documents
and to surrender to the Company, at the time your employment terminates or at
such earlier time or times as the Board or its designee may specify, all
Documents then in your possession or control. You also agree to disclose to the
Company, at the time your employment terminates or at such earlier time or times
as the Board or its designee may specify, all passwords necessary or desirable
to obtain access to, or that would assist in obtaining access to, any
information which you have password-protected on any computer equipment, network
or system of the Company or any of its subsidiaries.

(c) Assignment of Rights to Intellectual Property. You shall promptly and fully
disclose all Intellectual Property to the Company. You hereby assign and agree
to assign to the Company (or as otherwise directed by the Company) your full
right, title and interest in and to all Intellectual Property. You agree to
execute any and all applications for domestic and foreign patents, copyrights or
other proprietary rights and to do such other acts (including without limitation
the execution and delivery of instruments of further assurance or confirmation)
requested by the Company to assign the Intellectual Property to the Company (or
as otherwise directed by the Company) and to permit the Company to enforce any
patents, copyrights or other proprietary rights to the Intellectual Property.
You will not charge the Company for time spent in complying with these
obligations. All copyrightable works that you create during your employment
shall be considered “work made for hire” and shall, upon creation, be owned
exclusively by the Company.

(d) Restricted Activities. You agree that the following restrictions on your
activities during and after your employment are necessary to protect the good
will, Confidential Information, trade secrets and other legitimate interests of
the Company and its subsidiaries:

(i) While you are employed by the Company and during the twelve (12)-month
period immediately following termination of your employment, regardless of the
reason therefor (in the aggregate, the “Restricted Period”), you shall not,
directly or indirectly, whether as owner, partner, investor, consultant, agent,
employee, co-venturer or otherwise, Compete with the Company or any of its
subsidiaries in any geographic area in which the Company does business or is
actively planning to do business during your employment or, with respect to the
portion of the Restricted Period that follows the termination of your
employment, at the time your employment terminates (the “Restricted Area”) or
undertake any planning for any business competitive with the Company or any of
its subsidiaries in the Restricted Area. Specifically, but without limiting the
foregoing, you agree not to work or provide services, in any capacity, anywhere
in the Restricted Area, whether as an employee, independent contractor or

 

- 3 -



--------------------------------------------------------------------------------

otherwise, whether with or without compensation, to any Person that is engaged
in any business that is competitive with all or any portion of the business of
the Company or its subsidiaries, as conducted or in planning during your
employment with the Company, or, with respect to the portion of the Restricted
Period that follows the termination of your employment, at the time your
employment terminates. Notwithstanding the foregoing, in the event of any
termination of your employment pursuant to Section 4(b) or Section 4(c) below
that occurs prior to the first anniversary of the Start Date, the Restricted
Period shall mean the period that commences on the Start Date and ends on the
date that is six (6) months following the date that your employment terminates.

(ii) During the Restricted Period, you will not directly or indirectly (a)
solicit or encourage any customer, vendor, supplier or other business partner of
the Company or any of its subsidiaries to terminate or diminish its relationship
with them; or (b) seek to persuade any such customer, vendor, supplier or other
business partner or prospective customer, vendor, supplier or other business
partner of the Company or any of its subsidiaries to conduct with anyone else
any business or activity which such customer, vendor, supplier or other business
partner or prospective customer, vendor, supplier or other business partner
conducts or could conduct with the Company or any of its subsidiaries; provided,
however, that these restrictions shall apply (y) only with respect to those
Persons who are or have been a business partner of the Company or any of its
subsidiaries at any time within the immediately preceding two (2)-year period or
whose business has been solicited on behalf of the Company or any of the
subsidiaries by any of their officers, employees or agents within such two (2)
year period, other than by form letter, blanket mailing or published
advertisement, and (z) only if you have performed work for such Person during
your employment with the Company or one of its subsidiaries or been introduced
to, or otherwise had contact with, such Person as a result of your employment or
other associations with the Company or one of its subsidiaries or have had
access to Confidential Information which would assist in your solicitation of
such Person.

(iii) During the Restricted Period, you will not, and will not assist any other
Person to, (a) hire or engage, or solicit for hiring or engagement, any employee
of the Company or any of its subsidiaries or seek to persuade any employee of
the Company or any of its subsidiaries to discontinue employment or (b) solicit
or encourage any independent contractor providing services to the Company or any
of its subsidiaries to terminate or diminish his, her or its relationship with
them. For the purposes of this Agreement, an “employee” or an “independent
contractor” of the Company or any of its subsidiaries is any person who was such
at any time within the preceding eighteen (18) months.

(e) In signing this Agreement, you give the Company assurance that you have
carefully read and considered all the terms and conditions of this Agreement,
including the restraints imposed on you under this Section 3. You agree without
reservation that these restraints are necessary for the reasonable and proper
protection of the Company and its subsidiaries, and that each and every one of
the restraints is reasonable in respect to subject matter, length of time and
geographic area. You further agree that, were you to breach any of the covenants
contained in this Section 3, the damage to the Company and its subsidiaries
would be irreparable. You therefore agree that the Company, in addition and not
in the alternative to any other remedies available to it, shall be entitled to
preliminary and permanent injunctive relief against any breach or threatened
breach by you of any of those covenants, without having to post

 

- 4 -



--------------------------------------------------------------------------------

bond, together with an award of its reasonable attorney’s fees incurred in
enforcing its rights hereunder. So that the Company may enjoy the full benefit
of the covenants contained in this Section 3, you further agree that the
Restricted Period shall be tolled, and shall not run, during the period of any
breach by you of any of the covenants contained in this Section 3. You and the
Company further agree that, in the event that any provision of this Section 3 is
determined by any court of competent jurisdiction to be unenforceable by reason
of its being extended over too great a time, too large a geographic area or too
great a range of activities, that provision shall be deemed to be modified to
permit its enforcement to the maximum extent permitted by law. It is also agreed
that each of the Company’s subsidiaries shall have the right to enforce all of
your obligations to that subsidiary under this Agreement, including without
limitation pursuant to this Section 3. Finally, no claimed breach of this
Agreement or other violation of law attributed to the Company, or change in the
nature or scope of your employment or other relationship with the Company or any
of its subsidiaries, shall operate to excuse you from the performance of your
obligations under this Section 3.

4. Termination of Employment. Your employment under this Agreement shall
continue until terminated pursuant to this Section 4.

(a) By the Company for Cause. The Company may terminate your employment for
Cause upon notice to you setting forth in reasonable detail the nature of the
Cause. The following, as determined by the Board in its reasonable, good faith
judgment, shall constitute “Cause” for termination: (i) your substantial failure
to perform (other than by reason of disability), or gross negligence in the
performance of, your duties and responsibilities to the Company or any of its
subsidiaries; (ii) your material breach of this Agreement or any other agreement
between you and the Company or any of its subsidiaries; (iii) your commission
of, or plea of nolo contendere to, a felony or other crime involving moral
turpitude; or (iv) other conduct by you that is or could reasonably be expected
to be harmful to the interests or reputation of the Company or any of its
subsidiaries.

(b) By the Company Without Cause. The Company may terminate your employment at
any time other than for Cause upon notice to you.

(c) By You for Good Cause. You may terminate your employment for Good Cause by
(A) providing notice to the Company specifying in reasonable detail the
condition giving rise to the Good Cause no later than the thirtieth (30th) day
following your first becoming aware of such event or condition; (B) providing
the Company a period of (30) days to remedy the event or condition; and
(C) terminating your employment for Good Cause within fifteen (15) days
following the expiration of the period to remedy if the Company fails to remedy
the condition. The following, if occurring without your consent, shall
constitute “Good Cause” for termination by you: (i) a material diminution in the
nature or scope of your position, duties, or authority (other than temporarily
while you are physically or mentally incapacitated to such a degree that you
would be eligible for disability benefits under the Company’s disability income
plan or as required by applicable law); (ii) a material reduction in the Base
Salary or the Target Bonus opportunity; (iii) a material breach by the Company
of this Agreement; (iv) a requirement by the Company that you relocate to a
location more than thirty (30) miles from Watertown, Massachusetts.

 

- 5 -



--------------------------------------------------------------------------------

(d) By You Without Good Cause. You may terminate your employment at any time
without Good Cause upon sixty (60) days’ notice to the Company. The Board may
elect to waive such notice period or any portion thereof; but in that event, the
Company shall pay you the Base Salary for that portion of the notice period so
waived.

(e) Death and Disability. Your employment hereunder shall automatically
terminate in the event of your death during employment. In the event you become
disabled during employment and, as a result, are unable to continue to perform
substantially all of your duties and responsibilities under this Agreement,
either with or without reasonable accommodation, the Company will continue to
pay you the Base Salary and to provide you benefits in accordance with Section
2(c) above, to the extent permitted by plan terms, for up to twelve (12) weeks
of disability during any period of three hundred sixty-five (365) consecutive
calendar days. If you are unable to return to work after twelve (12) weeks of
disability, the Company may terminate your employment, upon notice to you. If
any question shall arise as to whether you are disabled to the extent that you
are unable to perform substantially all of your duties and responsibilities for
the Company and its subsidiaries, you shall, at the Company’s request, submit to
a medical examination by a physician selected by the Company to whom you or your
guardian, if any, has no reasonable objection to determine whether you are so
disabled, and such determination shall for purposes of this Agreement be
conclusive of the issue. If such a question arises and you fail to submit to the
requested medical examination, the Company’s determination of the issue shall be
binding on you.

5. Other Matters Related to Termination.

(a) Final Compensation. In the event of termination of your employment with the
Company, howsoever occurring, the Company shall pay you (i) the Base Salary for
the final payroll period of your employment, through the date that your
employment terminates; (ii) compensation at the rate of the Base Salary for any
vacation time earned but not used as of the date your employment terminates; and
(iii) reimbursement, in accordance with Section 2(e) hereof, for business
expenses incurred by you but not yet paid to you as of the date your employment
terminates; provided you submit all expenses and supporting documentation
required within sixty (60) days of the date your employment terminates, and
provided further that such expenses are reimbursable under Company policies as
then in effect (all of the foregoing, “Final Compensation”). Except as otherwise
provided in Section 5(a)(iii), Final Compensation will be paid to you within
thirty (30) days following the date of termination (or such shorter period
required by law).

(b) Severance Payments. In the event of any termination of your employment
pursuant to Section 4(b) or Section 4(c) above, the Company will pay you, in
addition to Final Compensation, (i) the Base Salary for the period of twelve
(12) months from the date of termination, provided, however, that if such
termination occurs within twelve (12) months following the Start Date (a “Year
One Termination”), the Company will instead pay you, in addition to Final
Compensation, the Base Salary for the period of six (6) months from the date of
termination; (ii) one times the Target Bonus, or 0.5 times the Target Bonus in
the event of a Year One Termination, in either case, payable in equal
installments during the period of Base Salary continuation under clause (i); and
(iii) provided you timely elect continuation coverage for yourself and your
eligible dependents under the federal law known as “COBRA” or similar state

 

- 6 -



--------------------------------------------------------------------------------

law, a monthly amount that equals the portion of the monthly health premiums
paid by the Company on your behalf and that of your eligible dependents
immediately preceding the date that your employment terminates until the earlier
of (A) the last day of the period of Base Salary continuation under clause (i)
and (B) the date that you and your eligible dependents become ineligible for
COBRA coverage pursuant to applicable law or plan terms. The severance payments
described in clauses (i) through (iii) above are referred to as the “Severance
Payments”. In the event a Change of Control occurs following the Start Date, and
any options to purchase Stock or shares of restricted Stock held by you are
assumed or substituted in such Change of Control, all such assumed or
substituted options and restricted shares that remain outstanding and are not
fully vested at the time of any subsequent termination of your employment
pursuant to Section 4(b) or Section 4(c) will accelerate and vest in full upon
such termination and the options will remain exercisable until the earlier of
the first anniversary of the date of your employment termination (or three (3)
months following the date of your employment termination in the case of any
incentive stock options) and last day of the option term (the “Equity
Acceleration”).

(c) Conditions to and Timing of Severance Payments. Any obligation of the
Company to provide you the Severance Payments and the Equity Acceleration is
conditioned, however, on your signing and returning to the Company a timely and
effective separation agreement containing a general release of claims
substantially in the form attached hereto as Exhibit A (the “Release of Claims”)
and other customary terms in the form provided to you by the Company at the time
your employment is terminated. The Release of Claims must become effective, if
at all, by the sixtieth (60th) calendar day following the date your employment
is terminated. Any Severance Payments to which you are entitled will be provided
in the form of salary continuation, payable in accordance with the normal
payroll practices of the Company. The first payment will be made on the
Company’s next regular payday following the expiration of sixty (60) calendar
days from the date of termination; but that first payment shall include all
amounts accrued retroactive to the day following the date your employment
terminated.

(d) Benefits Termination. Except as provided in Section 5(b) above or under
COBRA, your participation in all employee benefit plans shall terminate in
accordance with the terms of the applicable benefit plans based on the date of
termination of your employment, without regard to any continuation of the Base
Salary or other payment to you following termination and you shall not be
eligible to earn vacation or other paid time off following the termination of
your employment.

(e) Survival. Provisions of this Agreement shall survive any termination of
employment if so provided in this Agreement or if necessary or desirable to
accomplish the purposes of other surviving provisions, including without
limitation your obligations under Section 3. The obligation of the Company to
make payments to you under Section 5(b), and your right to retain the same, are
expressly conditioned upon your continued full performance of your obligations
under Section 3 hereof. Upon termination by either you or the Company, all
rights, duties and obligations of you and the Company to each other shall cease,
except as otherwise expressly provided in this Agreement.

 

- 7 -



--------------------------------------------------------------------------------

6. Timing of Payments and Section 409A.

(a) Notwithstanding anything to the contrary in this Agreement, if at the time
your employment terminates, you are a “specified employee,” as defined below,
any and all amounts payable under this Agreement on account of such separation
from service that would (but for this provision) be payable within six (6)
months following the date of termination, shall instead be paid on the next
business day following the expiration of such six (6) month period or, if
earlier, upon your death; except (A) to the extent of amounts that do not
constitute a deferral of compensation within the meaning of Treasury regulation
Section 1.409A-1(b) (including without limitation by reason of a short-term
deferral or the safe harbor set forth in Section 1.409A-1(b)(9)(iii), as
determined by the Company in its reasonable good faith discretion); (B) benefits
which qualify as excepted welfare benefits pursuant to Treasury regulation
Section 1.409A-1(a)(5); or (C) other amounts or benefits that are not subject to
the requirements of, or satisfy an exception from treatment as deferred
compensation under, Section 409A of the Internal Revenue Code of 1986, as
amended (“Section 409A”).

(b) For purposes of this Agreement, all references to “termination of
employment” and correlative phrases shall be construed to require a “separation
from service” (as defined in Section 1.409A-1(h) of the Treasury regulations
after giving effect to the presumptions contained therein), and the term
“specified employee” means an individual determined by the Company to be a
specified employee under Treasury regulation Section 1.409A-1(i).

(c) Each payment made under this Agreement shall be treated as a separate
payment and the right to a series of installment payments under this Agreement
is to be treated as a right to a series of separate payments.

(d) In no event shall the Company have any liability relating to the failure or
alleged failure of any payment or benefit under this Agreement to comply with,
or be exempt from, the requirements of Section 409A.

7. Definitions. For purposes of this Agreement, the following definitions apply:

“Change of Control” means

(A) The acquisition by any Person (defined for purposes of this definition as
any individual, entity or group (within the meaning of Section 13(d)(3) or
Section 14(d)(2) of the Securities Exchange Act of 1934, as amended (“Exchange
Act”))) of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of 35% or more of the common stock of the Company;
provided, however, that for purposes of this subsection (A), an acquisition
shall not constitute a Change of Control if it is: (i) either by or directly
from the Company, or by an entity controlled by the Company, (ii) by any
employee benefit plan, including any related trust, sponsored or maintained by
the Company or an entity controlled by the Company (“Benefit Plan”), or (iii) by
an entity pursuant to a transaction that complies with clauses (i), (ii) and
(iii) of subsection (C) below; or

(B) Individuals who, as of the effective date of this Agreement, constitute the
Board (together with the individuals identified in the proviso to this
subsection (B), the “Incumbent

 

- 8 -



--------------------------------------------------------------------------------

Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
effective date of this agreement whose election, or nomination for election by
the Company’s stockholders, was approved by at least a majority of the directors
then comprising the Incumbent Board shall be treated as a member of the
Incumbent Board unless he or she assumed office as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board; or

(C) Consummation of a reorganization, merger or consolidation involving the
Company, or a sale or other disposition of all or substantially all of the
assets of the Company (a “Transaction”), in each case unless, following such
Transaction, (i) all or substantially all of the Persons who were the beneficial
owners of the common stock of the Company outstanding immediately prior to such
Transaction beneficially own, directly or indirectly, more than 50% of the
combined voting power of the then outstanding voting securities of the entity
resulting from such Transaction (including, without limitation, an entity that
as a result of such Transaction owns the Company or all or substantially all of
the Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Transaction, of the outstanding common stock of the Company, (ii) no Person
(excluding any entity or wholly-owned subsidiary of any entity resulting from
such Transaction or any Benefit Plan of the Company or such entity or
wholly-owned subsidiary of such entity resulting from such Transaction)
beneficially owns, directly or indirectly, 35% or more of the combined voting
power of the then outstanding voting securities of such entity except to the
extent that such ownership existed prior to the transaction and (iii) at least a
majority of the members of the board of directors or similar board of the entity
resulting from such Transaction were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board,
providing for such Transaction; or

(D) Approval by the stockholders of the Company of a liquidation or dissolution
of the Company.

“Confidential Information” means any and all information of the Company and its
subsidiaries that is not generally available to the public. Confidential
Information also includes any information received by the Company or any of its
subsidiaries from any Person with any understanding, express or implied, that it
will not be disclosed. Confidential Information does not include information
that enters the public domain, other than through your breach of your
obligations under this Agreement.

“Intellectual Property” means inventions, discoveries, developments, methods,
processes, compositions, works, concepts and ideas (whether or not patentable or
copyrightable or constituting trade secrets) conceived, made, created, developed
or reduced to practice by you (whether alone or with others, whether or not
during normal business hours or on or off Company premises) during your
employment and during the period of twelve (12) months immediately following
termination of your employment that relate either to the business of the Company
or any of its subsidiaries or to any prospective activity of the Company or any
of its subsidiaries or that result from any work performed by you for the
Company or any of its subsidiaries or that make use of Confidential Information
or any of the equipment or facilities of the Company or any of its subsidiaries.

 

- 9 -



--------------------------------------------------------------------------------

“Person” means an individual, a corporation, a limited liability company, an
association, a partnership, an estate, a trust or any other entity or
organization, other than the Company or any of its subsidiaries.

8. Conflicting Agreements. You hereby represent and warrant that your signing of
this Agreement and the performance of your obligations under it will not breach
or be in conflict with any other agreement to which you are a party or are
bound, and that you are not now subject to any covenants against competition or
similar covenants or any court order that could affect the performance of your
obligations under this Agreement. You agree that you will not disclose to or use
on behalf of the Company any confidential or proprietary information of a third
party without that party’s consent.

9. Withholding. All payments made by the Company under this Agreement shall be
reduced by any tax or other amounts required to be withheld by the Company under
applicable law.

10. Assignment. Neither you nor the Company may make any assignment of this
Agreement or any interest in it, by operation of law or otherwise, without the
prior written consent of the other; provided, however, the Company may assign
its rights and obligations under this Agreement without your consent to one of
its subsidiaries or to any Person with whom the Company shall hereafter effect a
reorganization, consolidate or merge, or to whom the Company shall hereafter
transfer all or substantially all of its properties or assets. This Agreement
shall inure to the benefit of and be binding upon you and the Company, and each
of our respective successors, executors, administrators, heirs and permitted
assigns.

11. Severability. If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

12. Miscellaneous. This Agreement sets forth the entire agreement between you
and the Company, and replaces all prior and contemporaneous communications,
agreements and understandings, written or oral, with respect to the terms and
conditions of your employment. This Agreement may not be modified or amended,
and no breach shall be deemed to be waived, unless agreed to in writing by you
and an expressly authorized representative of the Board. The headings and
captions in this Agreement are for convenience only and in no way define or
describe the scope or content of any provision of this Agreement. This Agreement
may be executed in two or more counterparts, each of which shall be an original
and all of which together shall constitute one and the same instrument. This is
a Massachusetts contract and shall be governed and construed in accordance with
the laws of the Commonwealth of Massachusetts, without regard to any conflict of
laws principles that would result in the application of the laws of any other
jurisdiction. You agree to submit to the exclusive jurisdiction of the courts
situated in the county in which the Company’s headquarters is located in
connection with any dispute arising out of this Agreement.

 

- 10 -



--------------------------------------------------------------------------------

13. Notices. Any notices provided for in this Agreement shall be in writing and
shall be effective when delivered in person or deposited in the United States
mail, postage prepaid, and addressed to you at your last known address on the
books of the Company or, in the case of the Company, to it at its principal
place of business, attention of the Chairman of the Board, or to such other
address as either party may specify by notice to the other actually received.

[Remainder of page intentionally left blank.]

 

- 11 -



--------------------------------------------------------------------------------

If the foregoing is acceptable to you, please sign this letter in the space
provided and return it to me no later than November 2, 2016. At the time you
sign and return it, this letter will take effect as a binding agreement between
you and the Company on the basis set forth above. The enclosed copy is for your
records.

Sincerely yours,

 

/s/ Nancy Lurker

 

Nancy Lurker

President & Chief Executive Officer

 

Accepted and Agreed:

  /s/ Deb Jorn

Deb Jorn Date:   November 2, 2016

 

- 12 -



--------------------------------------------------------------------------------

EXHIBIT A

General Release and Waiver of Claims

For and in consideration of the severance benefits to be provided to me under
the letter between me and pSivida Corp. (the “Company”), dated October 22, 2016
(the “Agreement”), which are conditioned on my signing this General Release and
Waiver of Claims (this “Release of Claims”), and to which I am not otherwise
entitled, and other good and valuable consideration, the receipt and sufficiency
of which I hereby acknowledge, on my own behalf and on behalf of my heirs,
executors, administrators, beneficiaries, representatives, successors and
assigns, and all others connected with or claiming through me, I hereby release
and forever discharge the Company and its Affiliates, and all of their
respective past, present and future officers, directors, shareholders,
employees, employee benefits plans, administrators, trustees, agents,
representatives, consultants, predecessors, successors and assigns, and all
those connected with any of them, in their official and individual capacities
(collectively, the “Released Parties”), from any and all causes of action,
suits, rights and claims, demands, damages and compensation of any kind and
nature whatsoever, whether at law or in equity, whether now known or unknown,
suspected or unsuspected, contingent or otherwise, which I now have or ever have
had against the Released Parties, or any of them, in any way related to,
connected with or arising out of my employment and/or other relationship with
the Company or any of its Affiliates, or the termination of such employment
and/or other relationship, or pursuant to Title VII of the Civil Rights Act, the
Americans With Disabilities Act, the Family and Medical Leave Act, the Age
Discrimination in Employment Act (as amended by the Older Workers Benefit
Protection Act), the Employee Retirement Income Security Act, the wage and hour,
wage payment and fair employment practices laws of the state or states in which
I have provided services to the Company or any of its Affiliates (each as
amended from time to time) and/or any other federal, state or local law,
regulation, or other requirement (collectively, the “Claims”) through the date
that I sign this Release of Claims, and I hereby waive all such Claims. For
purposes of this Release of Claims, “Affiliates” means all persons and entities
directly or indirectly controlling, controlled by or under common control with
the Company, where control may be by management authority, equity interest or
otherwise.

I understand that nothing contained in this Release of Claims shall be construed
to prohibit me from filing a charge with or participating in any investigation
or proceeding conducted by the federal Equal Employment Opportunity Commission
or a comparable state or local agency; provided, however, that I hereby agree to
waive my right to recover monetary damages or other individual relief in any
such charge, investigation or proceeding or any related complaint or lawsuit
filed by me or by anyone else on my behalf. I further understand that nothing
contained in this Release of Claims shall be construed to limit, restrict or in
any other way affect my communicating with any governmental agency or entity, or
communicating with any official or staff person of a governmental agency or
entity, concerning matters relevant to such governmental agency or entity.
Subject to this paragraph, I agree that (a) I will not disclose this Release of
Claims or any of its terms or provisions, directly or by implication, except to
members of my immediate family and to my legal and tax advisors, and then only
on condition that they agree not to further disclose this Release of Claims or
any of its terms or provisions to others and (b) I will not disparage or
criticize the Company, its Affiliates, their business, their management or their
products or services.

 

- 1 -



--------------------------------------------------------------------------------

[I acknowledge and agree I have received any and all compensation and benefits
due to me from the Company or any of its Affiliates, whether for services
provided to the Company, under the Agreement, or otherwise, through the date
that my employment with the Company terminated. I further acknowledge that,
except as expressly provided hereunder, no further compensation or benefits are
owed or will be provided to me by the Company or any of its Affiliates.]1

I acknowledge that I will continue to be bound by my obligations under the
Agreement and under [                    ]2 that survive the termination of my
employment by the terms thereof (the “Continuing Obligations”). I further
acknowledge that the obligation of the Company to make the Severance Payments
and provide the Equity Acceleration to me under the Agreement, and my right to
retain the same, are expressly conditioned upon my continued full performance of
the Continuing Obligations.

I understand that I must sign this Release of Claims, if at all, within
[twenty-one (21)/forty-five (45)] days of the date hereof, and in no event prior
to the date that my employment with the Company terminates. I acknowledge that
this Release of Claims creates legally binding obligations, and that the Company
has advised me to consult an attorney before signing it. In signing this Release
of Claims, I give the Company assurance that I have signed it voluntarily and
with a full understanding of its terms; that I have had sufficient opportunity
of not less than [twenty-one (21)/forty-five (45)] days before signing this
Release of Claims to consider its terms and to consult with an attorney, if I
wished to do so, or to consult with any of the other persons described in the
third sentence of the second paragraph hereof; and that I have not relied on any
promises or representations, express or implied, that are not set forth
expressly in this Release of Claims. [I understand that I will have seven (7)
days after signing this Release of Claims to revoke my signature, and that, if I
intend to revoke my signature, I must do so in writing addressed and delivered
to the [Contact Name and Title] prior to the end of the seven (7)-day revocation
period.]3 I understand that this Release of Claims will become effective [at the
time that I sign it/upon the eighth (8th) day following the date that I sign it,
provided that I do not revoke my acceptance in accordance with the immediately
preceding sentence]. This Release constitutes the entire agreement between me
and the Company or any of its Affiliates and supersedes all prior and
contemporaneous communications, agreements and understandings, whether written
or oral, with respect to my employment, its termination and all related matters,
excluding only the Continuing Obligations, which shall remain in full force and
effect in accordance with their terms.

 

1  Note to Draft: To be adjusted depending on when the release is presented to
the Executive and whether final compensation has been paid yet.

2  Note to Draft: To include any other relevant documents.

3  Note to Draft: To be included if elected by the Company at the time of
separation.

 

- 2 -



--------------------------------------------------------------------------------

Accepted and agreed:

 

Signature:  

 

 

Deb Jorn

 

Date:  

 

 

- 3 -